In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-19-00222-CV


                              SANJAY JOSHI, APPELLANT
                                            V.
                    SOUTHLAKE AUTOMOTIVE, LLC, APPELLEE

                       On Appeal from the County Court at Law No. 1
                                   Tarrant County, Texas
              Trial Court No. 2016-006369-1, Honorable Don Pierson, Presiding

                                  September 30, 2019
                          ORDER REINSTATING APPEAL
                    Before CAMPBELL and PIRTLE and PARKER, JJ.

      Appellant, Sanjay Joshi, appeals from the trial court’s take-nothing judgment.

Appellee, Southlake Automotive, LLC has filed a cross-appeal. On June 21, 2019, we

abated the appeal and suspended all appellate deadlines to allow the parties time to

mediate the case. On September 26, 2019, Appellant notified the Court that the mediation

was unsuccessful. Accordingly, we reinstate the appeal on our docket. The reporter’s

record is due on or before October 30, 2019. TEX. R. APP. P. 35.3(b), (c).


      It is so ordered.


                                                        Per Curiam